DETAILED ACTION
Claims 1-8 are presented for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kaddoura (US 10,616,324) in view of ORTIZ et al. (WO 2017/136956) hereinafter ORTIZ.

In claim 1, Kaddoura discloses “A computer-implemented method for verifying and maintaining integrity of data transactions within a network of a plurality of client computing device using a distributed ledger having a plurality of data blocks (col. 4 line 34-col. 5 line 14, the FREE system implements a distributed ledger using a permissioning system. Use of a permissioning system provides safe and secure message and data transmissions when an enterprise wants or needs control of transactions. In another embodiment, the FREE system implements a distributed ledger using a blockchain architecture, the FREE system further may include a lookup service that enables members of or on an underlying physical network to “discover each other,” an efficient link sensing mechanism, and a block validation protocol. In an aspect of the embodiment, the block validation protocol may be implemented on application specific integrated circuits (ASICs), the FREE system may employ stream-based ciphers and identity-based encryption, a mechanism for editing and storing records using a smart contract approach, and hardware devices to provide additional security), comprising: 

maintaining a part or entire copy of the distributed ledger in one or more 10of the client computing devices (col. 13 lines 41-48, the FREE system 100 is based on a decentralized ledger, each of the nodes 11-18 may maintain a complete copy of the ledger (e.g., blockchain 150), adding records (e.g., blocks and their transactions) to the ledger as the records (blocks and transactions) are created and validated. However, each node may separately store transaction data and metadata and block metadata in a database having an easily searchable format (schema)); 
maintaining a state tree data structure in each of the blocks of the distributed ledger, wherein the state tree data structure is a Merkle tree having a plurality of state nodes (col. 11 lines 38-48, The FREE system 100 may incorporate a protocol to modify the content of blocks in the blockchain 150. The core of security of the blockchain 150 is the cryptographical linkage of all major components of the distributed ledger. Specifically: Transactions are linked to each other mainly through a Merkle Tree (see the example of FIG. 1E(2)); The Merkle Tree has its root incorporated into the block header; and The block header includes a reference to the preceding block header (see FIG. 1E(1))); 
storing hashes of the state nodes of the first to the Nth blocks in a death 15row database and marking the state nodes with the corresponding hashes stored in the death row database for deletion (col. 12 lines 20-28, replaces a transaction to be modified (e.g., deleted or modified data in the transaction) with a “special record” that includes all modified transaction information, the hash (Merkle root) of the transaction to be modified, that is being modified; and the special flag. Conforming blockchain nodes, recognizing the special flag, take the hash of the non-modified transaction when calculating the Merkle Tree hashes, thereby retaining the link of the block holding the modified transaction data with the rest of the blockchain, col. 13 lines 19-29, the FREE system 100 includes a delete-record component that is embedded by the FREE system 100 in each record, and that functions to execute a deletion routine to delete the content of the record (transaction or block) when the record has not been validated by the requisite number of super nodes, or has not been validated within a set time limit by the super nodes. The delete-record code component (see CODE, FIG. 1E(1)) may include a rule set such as <delete record> if super node <3; <delete block> if validation time >t, and an executable that deletes the record's contents, including the code snippet); 
20if the state nodes associated with the recalled hashes are still marked for deletion, deleting the marked state nodes from the blocks in the distributed ledger (col 25 lines 20-32, when a super node receives an edit transaction request from a node. In block 373, the super node determines if the transaction request pertains to an incorporated transaction or to a pending transaction. If the transaction is pending, the operation 370a moves to block 374 and the super node deletes the pending transaction, multicasts a delete message to each node, and the process 370a ends. If the transaction is incorporated, the operation 370a moves to block 375 and the super node issues a delete transaction, which is multicast to each node, and through which the transaction is deleted. In block 377, each node sets a flag (“this transaction was deliberately modified/deleted”) indicating the data has been modified/deleted); 
wherein each of the state nodes in the blocks of the distributed ledger represent a state information of one of the client computing devices (col 25 lines 36-42, the operation 370a includes a super node receiving a transaction edit request from a node in the network overlay; determining the transaction is incorporated into a block of the distributed ledger; identifying a root hash of all transactions in the block incorporating the transaction in the transaction edit request; and editing the transaction in the transaction edit request without changing the root hash)”.
Kaddoura does not appear to explicitly disclose however, ORTIZ discloses “when processing the (N+V) th block, recalling the hashes of the state nodes stored in the death row database, and checking the state nodes associated with the recalled hashes, wherein V is a configurable validation count ([0053] virtual tokens are stored on a series of decentralized devices acting as node computing devices each having a copy of a distributed ledger managed on the node computing device in accordance with electronic propagation mechanisms (e.g., consensus mechanisms used to effect state transitions in relation to the updating of the nodes such that the distributed ledgers contain the same entries across the decentralized network) that are used to validate and verify transactions / activities that relate to a loyalty reward program. The blockchain implementation provides improvements in event ordering (e.g., transactions are ordered based on their timestamp, in a FIFO queue), block creation (e.g., transactions are stored in immutable corresponding blocks), block chaining (e.g., blocks are chained using the previous block hash, before being codified in a system chain, improving the integrity of the events stored in the blockchain and permits for easy queries by way of traversal), preventing double-spend (e.g., transactions are checked to see if their output was not previously claimed by another transaction (account balance validation)))”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Kaddoura and ORTIZ, the suggestion/motivation for doing so would have been to provide an improved method to manage distributed ledgers including sequential entries that are cryptographically linked to one another (Abstract).		

In claim 210, Kaddoura teaches
The method of Claim 1, further comprising: 
receiving, by the distributed ledger, a request for machine instruction execution from a requestor client computing device, wherein the request includes at least a machine instruction set, one or more variability execution parameters, a public key of 30the requestor client computing device, wherein the request is digitally signed using the Docket No. P1279US0230public key of the requestor client computing device, and wherein the variability execution parameters are used to generate one or more machine instruction execution plans such that each instance of the machine instruction execution is based on one of machine instruction execution plans (col. 10 lines 30-42, Transactions may be digitally signed at the generating node using valid digital keys. In an embodiment, the FREE system 100 may use Identity Based Encryption (IBE), a public-key encryption algorithm based on each network overlay device (or member) having a unique identity (ID; e.g., an IP or e-mail address). A private key generator (PKG) distributes a master key and all private keys, which can then be used to create a unique public key for any ID. The public key is used to receive a transaction and the private key is used to sign the transaction. Transactions are encrypted using the locally created destination public key, and only the device (member) with the corresponding private key can decrypt the transaction);  
5storing in the distributed ledger the request as a block (col. 12 lines 6-13, a request to delete/modify a transaction functions to maintain the original transaction header intact while deleting the transaction's data. In an aspect, following data modification/deletion, the protocol sets a flag (“this transaction was deliberately modified/deleted” (as the case may be)) indicating the data has been modified/deleted. Then, all conforming nodes will continue to verify the block and transaction, and will see the modification/deletion flag); 
retrieving from the distributed ledger the request by one or more executor client computing devices (col. 16 lines 60-66, if the device identifying number or characteristic (e.g., subscriber number, IP address, MAC address) is configured to be “restricted,” the FREE system 100 may accepts that device's access request and return a positive acknowledgement to the restricted device, which locks the restricted device to a component of the FREE system 10 (e.g., at node 18)); 
executing, by each of the executor client computing devices, the machine instruction set in the request according to a machine instruction execution plan generated 10based on the variability execution parameters (col. 21 lines 50-60, the FREE program 200 executes to generate/adjust the network overlay 10, compute link parameters, and provide a display of the network overlay 10. Thus, the process 300 is a process for managing enterprise transactions using a distributed ledger and includes creating, by a processor, a network overlay to a physical communications network; adding one or more nodes to the network overlay; designating one or more nodes of the network overlay as super nodes; generating a distributed ledger to store the transactions; and replicating the distributed ledger to all nodes of the network overlay); 
generating, by each of the executor client computing devices, an execution result (col 25 lines 34-42, the net result is that the blockchain remains secure and not interrupted. Thus, the operation 370a includes a super node receiving a transaction edit request from a node in the network overlay; determining the transaction is incorporated into a block of the distributed ledger; identifying a root hash of all transactions in the block incorporating the transaction in the transaction edit request; and editing the transaction in the transaction edit request without changing the root hash); 
digitally signing, by each of the executor client computing devices, the execution result using a private key of the requestor client computing device (col. 10 lines 30-42, Transactions may be digitally signed at the generating node using valid digital keys. In an embodiment, the FREE system 100 may use Identity Based Encryption (IBE), a public-key encryption algorithm based on each network overlay device (or member) having a unique identity (ID; e.g., an IP or e-mail address). A private key generator (PKG) distributes a master key and all private keys, which can then be used to create a unique public key for any ID. The public key is used to receive a transaction and the private key is used to sign the transaction. Transactions are encrypted using the locally created destination public key, and only the device (member) with the corresponding private key can decrypt the transaction); 
storing in the distributed ledger each of the execution results received from each 15of the executor client computing devices as a block (col 25 lines 34-42, the net result is that the blockchain remains secure and not interrupted. Thus, the operation 370a includes a super node receiving a transaction edit request from a node in the network overlay; determining the transaction is incorporated into a block of the distributed ledger; identifying a root hash of all transactions in the block incorporating the transaction in the transaction edit request; and editing the transaction in the transaction edit request without changing the root hash); and 
retrieving from the distributed ledger the execution result by the requestor client computing device (col. 25 lines 14-18, the FREE program 200 may include a mechanism to automatically delete a transaction, either when the transaction has been incorporated into a block, or while the transaction is waiting block incorporation).  

In claim 310, Kaddoura teaches
The method of Claim 1, further comprising:  
20receiving, by the distributed ledger, a request for machine instruction execution from a requestor client computing device, wherein the request includes at least a machine instruction set, an address of a targeted executor client computing device, a public key of the requestor client computing device, wherein the request is digitally signed using the public key of the requestor client computing device (col. 10 lines 30-42, Transactions may be digitally signed at the generating node using valid digital keys. In an embodiment, the FREE system 100 may use Identity Based Encryption (IBE), a public-key encryption algorithm based on each network overlay device (or member) having a unique identity (ID; e.g., an IP or e-mail address). A private key generator (PKG) distributes a master key and all private keys, which can then be used to create a unique public key for any ID. The public key is used to receive a transaction and the private key is used to sign the transaction. Transactions are encrypted using the locally created destination public key, and only the device (member) with the corresponding private key can decrypt the transaction);  
25storing in the distributed ledger the request as a block (col. 12 lines 6-13, a request to delete/modify a transaction functions to maintain the original transaction header intact while deleting the transaction's data. In an aspect, following data modification/deletion, the protocol sets a flag (“this transaction was deliberately modified/deleted” (as the case may be)) indicating the data has been modified/deleted. Then, all conforming nodes will continue to verify the block and transaction, and will see the modification/deletion flag); 
retrieving from the distributed ledger the request by the targeted executor client computing device (col. 16 lines 60-66, if the device identifying number or characteristic (e.g., subscriber number, IP address, MAC address) is configured to be “restricted,” the FREE system 100 may accepts that device's access request and return a positive acknowledgement to the restricted device, which locks the restricted device to a component of the FREE system 10 (e.g., at node 18)); 
executing, by each of the targeted executor client computing device, the machine instruction set in the request (col. 21 lines 50-60, the FREE program 200 executes to generate/adjust the network overlay 10, compute link parameters, and provide a display of the network overlay 10. Thus, the process 300 is a process for managing enterprise transactions using a distributed ledger and includes creating, by a processor, a network overlay to a physical communications network; adding one or more nodes to the network overlay; designating one or more nodes of the network overlay as super nodes; generating a distributed ledger to store the transactions; and replicating the distributed ledger to all nodes of the network overlay);  
Docket No. P1279US0231generating, by each of the targeted executor client computing device, an execution result (col 25 lines 34-42, the net result is that the blockchain remains secure and not interrupted. Thus, the operation 370a includes a super node receiving a transaction edit request from a node in the network overlay; determining the transaction is incorporated into a block of the distributed ledger; identifying a root hash of all transactions in the block incorporating the transaction in the transaction edit request; and editing the transaction in the transaction edit request without changing the root hash); 
digitally signing, by the targeted executor client computing device, the execution result using a private key of the requestor client computing device (col. 10 lines 30-42, Transactions may be digitally signed at the generating node using valid digital keys. In an embodiment, the FREE system 100 may use Identity Based Encryption (IBE), a public-key encryption algorithm based on each network overlay device (or member) having a unique identity (ID; e.g., an IP or e-mail address). A private key generator (PKG) distributes a master key and all private keys, which can then be used to create a unique public key for any ID. The public key is used to receive a transaction and the private key is used to sign the transaction. Transactions are encrypted using the locally created destination public key, and only the device (member) with the corresponding private key can decrypt the transaction);  
5storing in the distributed ledger the execution result received from the targeted executor client computing device as a block (col 25 lines 34-42, the net result is that the blockchain remains secure and not interrupted. Thus, the operation 370a includes a super node receiving a transaction edit request from a node in the network overlay; determining the transaction is incorporated into a block of the distributed ledger; identifying a root hash of all transactions in the block incorporating the transaction in the transaction edit request; and editing the transaction in the transaction edit request without changing the root hash); and 
retrieving from the distributed ledger the execution result by the requestor client computing device (col. 25 lines 14-18, the FREE program 200 may include a mechanism to automatically delete a transaction, either when the transaction has been incorporated into a block, or while the transaction is waiting block incorporation).  

In claim 104, ORTIZ teaches
The method of Claim 1, further comprising: regenerating or recovering a cryptographical key for a client computing device, comprising: verifying the client computing device's identity by a "Know Your Customer" (KYC) or "Know Your Bank" (KYB) process executed by a 15KYC/KYB module; and verifying the client computing device's identity by a custodian computing device ([0076] Participants may be dependent on control given by the central authority 102, and such control may be established through the application and/or use of standard roles or permissions (e.g., row-based, standard database restrictions: unique keys, constraints checks) [0098] blockchain ledger validates the transactions across participants, ad merchants and credit card acquirer are participants in the rewards ledger and have valid rewards accounts [0100] The system may be configured to continuously or periodically monitor accounts associated with customers to provide accumulation monitoring mechanism configured to periodically or continuously mine an external transaction log to identify accumulation of new virtual tokens associated with the user profile [00181] The system can activate a loyalty account, and any available bonus points or financial rewards are then deposited into the clients' loyalty account or banking account after the initial setup).  

Claims 5-8 are essentially same as claims 1-4 except that they recite claimed invention as a system and are rejected for the same reasons as applied hereinabove. 

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on 892 form.

Examiner’s Note: Examiner has cited particular figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215. The examiner can normally be reached Mon thru Fri 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAWEN A PENG/Primary Examiner, Art Unit 2157